Citation Nr: 1503622	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  13-02 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to November 1968.  The Veteran died in October 2011; the appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In October 2014, the Board remanded the current issue for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, it finds that additional development is still required before the issue of entitlement to service connection for the cause of the Veteran's death can be adjudicated.

The Board remanded this claim in October 2014 in part to obtain a medical opinion on the nature of the Veteran's lung cancer and, if the lungs were not found to be a primary cancer site, on whether the Veteran's rectal cancer was related to service.  A VA physician issued the requested medical opinion regarding lung cancer in November 2014.  He stated that, because the Veteran had never received a lung biopsy, he could not determine whether the nodules noted in the Veteran's lungs were malignant and, if so, whether the lungs were a primary or secondary cancer site.  However, due to the conditional nature of the question presented, the physician did not provide an opinion on whether the Veteran's rectal cancer was related to service.  The Board finds such opinion is necessary to adequately address this case.

Additionally, the October 2014 remand instructed that any VA medical records dating since 2004 and relating to a heart condition should be associated with the claims file.  However, the file contains no indication that this development was conducted.  Therefore, it should be completed and documented on remand, and an appropriate medical opinion should be obtained if the records indicate that the Veteran was diagnosed with ischemic heart disease.

Finally, on remand, the appellant should be given another opportunity to complete a release form authorizing VA to obtain any treatment records created during the Veteran's brief stay at a nursing home in October 2014.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the appellant to complete an appropriate release form for treatment records from Delmar Gardens of Lenexa.  After the requested release form is obtained, request any records that are not duplicates of those contained in the claims file.  In addition, obtain all VA medical records dating since 2004 that identify a heart condition.  Specifically, the appellant has reported that the Veteran's 2005 VA treatment records document such a condition.  If any of the records sought are unavailable, the claims file should be annotated to reflect such and the appellant should be notified of such.

2.  After the above has been completed to the extent possible, send the claims file to a VA oncologist.  After review of the claims file, the oncologist should provide an opinion on whether it is it at least as likely as not (50 percent probability or greater) that the Veteran's rectal cancer was caused by or a result of service, to include his conceded exposure to herbicides.  A complete rationale for the opinion expressed should be provided.

3.  If, and only if, records obtained on remand show that the Veteran was diagnosed with ischemic heart disease, send the claims file to an appropriate VA clinician to determine whether any heart condition identified at least as likely as not (50 percent probability or greater) caused or materially contributed to the Veteran's death from cancer.  A complete rationale for the opinion expressed should be provided.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

